16-3618
Mr. & Mrs. P. v. West Hartford Bd. Of Educ.



                               UNITED STATES COURT OF APPEALS 

                                              FOR THE SECOND CIRCUIT 

                                     ____________________________________ 

                                                 August Term, 2017 

                                                            

                Argued:  November 7, 2017                          Decided: March 23, 2018 

                                               Docket No. 16‐3618‐cv  

                                  ____________________________________ 

         MR. P AND MRS. P, ON THEIR OWN BEHALF AND AS NEXT FRIENDS OF M.P., 

                                                Plaintiffs–Appellants, 

                                                       —v.— 

WEST HARTFORD BOARD OF EDUCATION, THOMAS MOORE, SUPERINTENDENT, WEST 
   HARTFORD PUBLIC SCHOOLS, IN HIS OFFICIAL CAPACITY, GLENN MCGRATH, 
 DIRECTOR OF PUPIL SERVICES, WEST HARTFORD PUBLIC SCHOOLS, IN HIS OFFICIAL 
                                 CAPACITY, 


                                                Defendants‐Appellees, 

                     ESSIE S. LABROT, TOWN CLERK, IN HER OFFICIAL CAPACITY, 

                                                     Defendant. 

                                    __________________________________ 
    Before: LIVINGSTON AND CHIN, Circuit Judges, and KOELTL, District Judge.*

        The parents of a student with an emotional disturbance brought this action 

against the student’s school district, claiming that the school district violated 

procedural requirements, provided an inadequate individualized education 

program (IEP) for more than two school years, and offered an inadequate IEP for 

a third year, which denied the student a free appropriate public education 

(FAPE) under the Individuals with Disabilities Education Act (IDEA). The 

District Court for the District of Connecticut, Vanessa L. Bryant, J., held that the 

school district provided and offered the student a FAPE at all times and that any 

procedural violations did not entitle the parents to any relief. The parents 

appealed. Because we agree with the district court, we affirm the district court’s 

judgment.  

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

COURTNEY P. SPENCER, Middletown, CT, for plaintiffs‐appellants. 

SUSAN C. FREEDMAN, (Peter J. Murphy and Peter J. Maher, on the brief), Shipman 
& Goodwin LLP, Hartford, CT, for defendants‐appellees. 

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐                        




 Judge John G. Koeltl of the United States District Court for the Southern District 
*

of New York, sitting by designation.  

                                          2
John G. Koeltl, District Judge: 


      The plaintiffs‐appellants, Mr. and Mrs. P. (the “parents”), commenced this 

action in the United States District Court for the District of Connecticut 

(Bryant, J.) on behalf of themselves and their son, M.P., against the 

defendants‐appellees, the West Hartford Board of Education (the “District” or 

the “Board”) and two District officials in their official capacities,2 alleging claims 

under the Individuals with Disabilities Education Act (the “IDEA”), as amended, 

20 U.S.C. § 1400 et seq. The parents appeal the district court’s denial of their 

motion for summary judgment and the grant of the District’s cross‐motion for 

summary judgment.          


      In December of his sophomore year at Hall High School in West Hartford, 

Connecticut (“Hall” or the “school”), M.P. began having suicidal and homicidal 



2 The district court dismissed without prejudice Thomas Moore, Superintendent 
of West Hartford Public Schools, and Glenn McGrath, Director of Pupil Services 
for West Hartford Public Schools, as defendants because the parents did not 
allege any causes of action against those defendants in their individual 
capacities. Mr. & Mrs. P. ex rel. M.P. v. W. Hartford Bd. of Educ., No. 14‐cv‐1697, 
2016 WL 5660389, at *1 (D. Conn. Sept. 29, 2016). The parents do not argue that 
the district court erred in dismissing Messers. Moore and McGrath. An 
additional defendant, Essie S. Labrot, Town Clerk, in her official capacity, was 
terminated as a defendant when the plaintiffs failed to name her in the Second 
Amended Complaint.  

                                           3
ideations and was ultimately diagnosed with High Functioning Autistic 

Spectrum Disorder/Asperger’s Syndrome; a Processing 

Disorder ‐‐ Predominantly Nonverbal LD and Executive Subtype; and Psychotic 

Disorder ‐‐ Not Otherwise Specified. At the end of January 2012, the District 

approved accommodations for M.P. pursuant to Section 504 of the Rehabilitation 

Act of 1973, 29 U.S.C. § 794, including counseling, but did not make a 

determination that M.P. was eligible for special education and related services 

pursuant to the IDEA.3 In March 2012, the parents requested special education 

for M.P. In June 2012, after the District had received psychological and 

psychiatric reports for M.P., the District enrolled M.P. in a special education 

program for his junior and senior years. The special education program tracked 

Hall’s graduation requirements, and M.P. graduated from that program on time.   




3 Section 504 of the Rehabilitation Act of 1973 prohibits discrimination on the 
basis of a person’s disability. While a plaintiff may assert a claim under Section 
504 in conjunction with a claim under the IDEA, the scopes of the two statutes 
are different, and proving a violation of Section 504 of the Rehabilitation Act 
requires showing, among other things, that the defendants acted with bad faith 
or gross misjudgment in the administration of disability services. See C.L. v. 
Scarsdale Union Free Sch. Dist., 744 F.3d 826, 840‐41 (2d Cir. 2014). The parents 
do not allege a violation of Section 504 in this case. 

                                          4
      Toward the end of M.P.’s senior year, the parents disputed the District’s 

proposed post‐secondary special education plan and requested two years of 

compensatory education for M.P. in a private program. The District rejected the 

parents’ request. The parents then challenged the District’s treatment of M.P. 

beginning with M.P.’s sophomore year, before M.P. was enrolled in special 

education, through the school’s rejection of the parents’ proposed post‐secondary 

program upon M.P.’s graduation.  


      After a seven‐day hearing, a Due Process Hearing Officer (a “Hearing 

Officer” or an “IHO”) principally denied the parents’ challenge, and the district 

court affirmed the IHO’s decision. On appeal, the parents argue that the 

judgment of the district court should be reversed because the District violated 

the IDEA’s procedural safeguards, denying the parents an opportunity to 

participate in formulating M.P.’s special education program and depriving M.P. 

of educational benefits, and because the District deprived M.P. of the free 

appropriate public education (“FAPE”) required by the IDEA. 


      This case requires us in particular to determine the appropriate standards 

to be applied in determining whether a school district has acted with sufficient 

expedition in identifying a student entitled to special education and related 


                                         5
services and in providing such education and services. It also requires us to 

apply the Supreme Court’s recent decision in Endrew F. ex rel. Joseph F. v. 

Douglas Cty. Sch. Dist. RE‐1, 137 S. Ct. 988 (2017), to determine whether the 

special education and related services provided to M.P. were sufficient to 

provide him with a FAPE consistent with the IDEA. 


      For the reasons explained below, the judgment of the district court is 

AFFIRMED. 


                                         I. 


      The IDEA requires States receiving federal funds to provide “all children 

with disabilities” with a FAPE. 20 U.S.C. § 1412(a)(1)(A); see Gagliardo v. 

Arlington Cent. Sch. Dist., 489 F.3d 105, 107 (2d Cir. 2007); Walczak v. Fla. Union 

Free Sch. Dist., 142 F.3d 119, 122 (2d Cir. 1998). A FAPE must provide “‘special 

education and related services’ tailored to meet the unique needs of a particular 

child, 20 U.S.C. § 1401[9], and be ‘reasonably calculated to enable the child to 

receive educational benefits,’ [Bd. of Educ. v. Rowley, 458 U.S. 176, 207 

(1982)].” Walczak, 142 F.3d at 122. “[R]elated services” include “transportation, 

and such developmental, corrective, and other supportive services . . . as may be 




                                          6
required to assist a child with a disability to benefit from special education.” 20 

U.S.C. § 1401(26)(A); see Rowley, 458 U.S. at 188.  


      The IEP is “the centerpiece of the [IDEA’s] education delivery system for 

disabled children.” Endrew F., 137 S. Ct. at 994 (quoting Honig v. Doe, 484 U.S. 

305, 311 (1988)). “The IEP, the result of collaborations between parents, 

educators, and representatives of the school district, ‘sets out the child’s present 

educational performance, establishes annual and short‐term objectives for 

improvements in that performance, and describes the specially designed 

instruction and services that will enable the child to meet those objectives.’” 

Murphy v. Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d 195, 197 (2d Cir. 

2002) (Sotomayor, J.) (quoting Honig, 484 U.S. at 311). “Any review of an IEP 

must appreciate that the question is whether the IEP is reasonable, not whether 

the court regards it as ideal.” Endrew F., 137 S. Ct. at 999. 


      Thus, Connecticut must deliver each disabled child a FAPE pursuant to the 

child’s IEP. See id. at 993‐94. Connecticut accomplishes this through its State 

Department of Education and the Board of Education for each school district in 

the State, each of which is responsible for developing an IEP for disabled 




                                           7
children in its district. See 20 U.S.C. §§ 1401(19)(A), (32); Conn. Agencies Regs. 

§ 10‐76d‐11; Doe v. E. Lyme Bd. of Educ., 790 F.3d 440, 448 n.4 (2d Cir. 2015). 


      The IDEA also provides a variety of procedural safeguards for the parents 

of disabled children. See Lillbask ex rel. Mauclaire v. Conn. Dep’t of Educ., 397 

F.3d 77, 81‐82 (2d Cir. 2005). Parents may challenge a proposed IEP by filing a 

complaint with the state education agency, which is resolved through an 

“impartial due process hearing.” 20 U.S.C. §§ 1415(b)(6), (f); see Walczak, 142 

F.3d at 122; see also Conn. Gen. Stat. § 10‐76h. Generally, the party seeking relief 

bears the burden of persuading an IHO of the IEP’s impropriety. Schaffer ex rel. 

Schaffer v. Weast, 546 U.S. 49, 62 (2005).4 A party aggrieved by the decision of an 

IHO may challenge that decision in a federal district court. 20 U.S.C. § 1415(i)(2). 




4 In Connecticut, the party who filed for due process, in this case the parents, has 
the burden of going forward with the evidence, but the public agency has the 
burden in all cases of proving the appropriateness of the IEP. Conn. Agencies 
Regs.  10‐76h‐14(a). In Schaffer, the Supreme Court left open the question 
whether the States could always place that burden on school districts, even in 
cases where a parent seeks to challenge an IEP. See 546 U.S. at 61‐62. However, 
nothing in this case turns on which party bore the burden of persuasion in the 
state administrative proceeding because that issue would only be relevant if the 
evidence were in equipoise. See id. at 55, 58. That is not the case here.    

                                          8
                                            II. 


          M.P., now 21 years old, attended public schools in West Hartford, 

Connecticut. M.P. has a Full Scale IQ of 108, which is in the upper limits of the 

“average” range. Special App. 3. Although M.P. had a history of awkward social 

interactions with peers, M.P.’s education progressed steadily, and M.P. earned 

average to above average grades until midway through his sophomore year at 

Hall.  


          In December 2011, Mrs. P. discovered that M.P. was receiving “D” grades 

in all of his classes. When Mrs. P. confronted M.P. about his grades, M.P. 

expressed suicidal ideations. Mr. and Mrs. P. called M.P.’s pediatrician, who 

recommended taking M.P. to the Connecticut Children’s Medical Center (the 

“CCMC”). M.P. had a pocketknife with him when he arrived at the CCMC, 

which was confiscated by hospital staff. Upon learning that the pocketknife 

would not be returned to him, M.P.’s reaction resulted in a referral to the 

Institute of Living (the “IOL”), where he remained overnight for observation.  


          Mrs. P. notified Hall of M.P.’s hospitalization and suicidal ideation. On 

December 8, 2011, the school convened a Student Assistance Team/Child Study 

Team Meeting, which Mr. and Mrs. P. attended, along with four of M.P.’s 

                                             9
teachers, a school counselor, a school administrator, and an assistant principal. 

Although M.P. was failing five of seven classes at that point, the meeting minutes 

observed that M.P. “is very humorous,” “has a lot of friends and . . . is on the 

swim team,” and “has high ability but his effort is up and down.” Appellants’ 

App. (“A.A.”) 575. The school agreed to make accommodations “due to the 

extenuating circumstances,” such as excusing M.P.’s absences from class and 

allowing him to drop a course without penalty. Id. The parents were to provide 

the school with M.P.’s discharge report from the IOL and confer with M.P.’s 

pediatrician about having M.P. assessed for Attention Deficit Disorder (“ADD”).  


      M.P. began seeing a private Licensed Clinical Social Worker in 2011. At 

some point, although it is not clear when these discussions took place, M.P. 

expressed to the social worker a desire to kill his former psychiatrist and 

discussed blowing up a hospital and attacking people at school.  


      On January 31, 2012, the school convened a meeting pursuant to Section 

504 of the Rehabilitation Act of 1973 (a “504 Review Meeting”). See 29 U.S.C. 

§ 794; 34 C.F.R. §§ 104.31‐104.39. The meeting minutes reflect that M.P. had been 

diagnosed with Attention Deficit with Hyperactivity Disorder (“ADHD”) by his 

parents’ private doctor, Dr. Scherzer, on January 13, 2012. At the 504 Review 


                                         10
Meeting, it was determined that M.P. qualified for Section 504 accommodations 

but did not qualify for special education under the IDEA. The meeting resulted 

in a Student Accommodation Plan, which identified the relevant concern for 

M.P. as “difficulties with concentration and organization.” A.A. 343. As part of 

M.P.’s Accommodation Plan, Hall teachers were allowed to give M.P. a ʺPʺ if 

M.P. was attaining less than a ʺCʺ in a class and were permitted to excuse any 

late work. M.P. was also provided with access to a “[r]esource study hall” and 

assigned a counseling intern. A.A. 343; Special App. 5.  


      Hall officials and M.P.’s parents met three more times after the January 31, 

2012, 504 Review Meeting as part of a planning and placement team (a “PPT”) 

process before M.P. was found eligible for special education on June 11, 2012. 

During this time, M.P. was also evaluated by a psychologist and had a 

consultation with a psychiatrist to determine whether and to what degree M.P. 

required further accommodations or special education.  


      In March 2012, the parents referred M.P. for special education after M.P. 

had stopped attending school altogether in February 2012. When M.P. stopped 

attending school, M.P.’s psychiatrist spoke to the school, and the school arranged 

homebound tutoring. Also in March 2012, M.P. took the Connecticut Academic 


                                        11
Performance Test (the “CAPT”), a state‐wide requirement for high school 

graduation. M.P. did not complete the test, and his score was reported as blank.  


       The PPT met on March 12, 2012 to review the parents’ referral and 

observed that M.P. had been struggling with “severe anxiety and school refusal,” 

but that his parents “reported that medications are beginning to be helpful to 

[M.P.].” A.A. 345. The PPT concluded that because M.P. had not been 

experiencing his difficulties “over a long period of time,” M.P. did not qualify for 

special education. Id. However, the team kept M.P.’s Section 504 

accommodations in place.  


      On April 23, 2012, the PPT met again to review the parentsʹ referral for 

special education. At the time, M.P. was hospitalized at St. Francis Hospital ʺdue 

to emotional concerns.ʺ Id. at 348. The parents reported that M.P. had been 

having “aggressive thoughts,” which had caused his psychologist to call the 

West Hartford police. Id. The PPT increased M.P.’s homebound tutoring to eight 

hours per week. The school asked that the parents and M.P.’s teachers complete 

behavioral checklists and recommended a consultation by the Districtʹs 

psychiatrist, Dr. Black. The PPT also noted that M.P.’s private psychiatrist had so 

far refused to release his evaluation to the school and that the parents were 


                                         12
withholding signing a release, presumably for those records, “until they have a 

better understanding of what is going on with [M.P.]” Id. The school requested 

that the parents and M.P.’s clinicians share any education‐related information 

with the school. The PPT planned to meet again when the new evaluations were 

complete.  


       On May 9, 2012, the District’s psychologist evaluated M.P. and 

administered the Behavior Assessment System for Children 2nd Edition 

(“BASC‐II”), an “integrated system designed to assess a variety of emotional and 

behavior issues.” Id. at 351. Based on M.P.’s self‐reporting, the psychologist 

placed M.P. in the “At‐risk” range for Hyperactivity and in the “Clinically 

Significant” range for Personal Adjustment relating to a poor relationship with 

his parents. Id. M.P. reported “having no more unusual thoughts or perceptions, 

no more anxiety based feelings and no more depressed feelings than others his 

age.” Id. Based on M.P.’s psychiatric diagnoses and refusal to attend school, the 

District’s psychologist recommended that “the PPT explore the possibility of a 

special education mandation under the category of Emotional Disturbance.” Id. 

at 352. 




                                         13
      The next day, May 10, 2012, Dr. Black, the District’s psychiatrist, 

conducted a psychiatric consultation with M.P. Dr. Black described M.P. as a 

“[v]ery capable . . . tall, friendly, husky, articulate young man with good eye 

contact,” but reported that last semester M.P. “shut down.” Id. at 353‐54. During 

the interview, M.P. told Dr. Black that “he never wanted to kill anyone or 

himself.” Id. at 354. Dr. Black noted that “[w]hile it is not the function of this 

consultation to make a psychiatric diagnosis, it is probable that [M.P.] would 

meet the DSM IV Axis I criteria for a Reactive Attachment Disorder and an 

Asperger’s Disorder.” Id. at 355. Dr. Black recommended that M.P. return to 

school, noting that “[i]f necessary, he can return, at least initially, to the STRIVE 

program, and as time progresses, a determination can be made as to whether he 

should remain in STRIVE or become part of the mainstream.” Id. Dr. Black 

recommended that M.P. continue his current psychotropic medication. 


      STRIVE, which stands for Success Through Responsibility Initiative Vision 

Education, is an alternative high school program that includes the necessary 

academic courses to meet the District’s graduation requirements, with certain 

modifications. STRIVE employs a data‐driven behavior management system 




                                          14
whereby students earn privileges by demonstrating appropriate behavior. All 

students enrolled at STRIVE have some form of disability.  


      One week after Dr. Black’s evaluation, on May 17, 2012, the PPT met to 

review his recommendations and determine M.P.’s program for the remainder of 

the school year. Because the school year was almost over, the PPT recommended 

that M.P. continue homebound tutoring through the end of his sophomore year. 

The PPT noted that, while M.P. was “doing well with tutoring,” the tutoring had 

been “inconsistent on the part of the tutor,” and that the District would provide 

compensatory tutoring to make up for time missed. Id. at 357. The PPT also 

noted that the school had not yet received any private evaluations of M.P., and 

that the PPT would meet again on June 11, 2012, “to address [M.P.’s] progress 

and determine [eligibility].” Id.  


      At the June 11 meeting, the PPT determined that M.P. was eligible for 

special education under the primary disability of “Emotional Disturbance.” Id. at 

358. The team decided to continue M.P.’s homebound tutoring at eight hours per 

week until M.P. completed the tenth grade curriculum, and the team scheduled a 

meeting the following week to determine M.P.’s special education program for 

the next school year.  


                                        15
      The PPT met again on June 19, 2012 and determined that M.P. should 

attend STRIVE for the 2012‐2013 school year. STRIVE’s principal attended the 

meeting “to gain a better understanding of [M.P.’s] challenges,” and to explain 

the STRIVE program to the parents. Id. at 375.  


      On July 13, 2012, Dr. Isenberg, a private pediatric neuropsychologist, 

conducted a neuropsychological evaluation of M.P. Dr. Isenberg diagnosed M.P. 

with High Functioning Autistic Spectrum Disorder/Asperger’s Syndrome, 

Processing Disorder ‐‐ Predominately Nonverbal LD and Executive Subtype, and 

Psychotic Disorder ‐‐ Not Otherwise Specified. In Dr. Isenberg’s view, M.P. was 

“not emotionally stable enough to return to a mainstream learning environment” 

and required “a more self‐contained therapeutic learning environment.” Id. at 

402. While Dr. Isenberg noted that there were “many elements of the STRIVE 

program that would be beneficial, including access to a more contained 

environment, access to increased structure/supervision, behavior support, and 

counseling service,” he also expressed “some concern that [M.P.] will require a 

more specialized therapeutic program,” such as one offered at the IOL, where 

M.P. had been hospitalized. Id.  




                                        16
      On September 20, 2012, the PPT met to “review [M.P.’s] progress at 

STRIVE and review a [neuropsychological] evaluation administered by Dr. 

Isenberg.” Id. at 408. The PPT noted that M.P. had “made a positive transition” to 

STRIVE. Id. As of that meeting, M.P. was receiving thirty‐one hours of special 

education and roughly five hours of counseling per week. The PPT decided to 

keep M.P. enrolled at STRIVE. 


       In March 2013, M.P. again took the state‐wide CAPT. This time, M.P. 

completed the test, scoring Proficient in math and reading and Goal in science 

and writing.  


      The PPT met again on May 22, 2013 to conduct an annual review of M.P.’s 

junior year at STRIVE. Although M.P.’s special education teacher and social 

worker at STRIVE and his guidance counselor from Hall attended the meeting, 

no regular education teacher from Hall was present. The IEP prepared at the 

May 22 meeting observed that M.P. “is very respectful and polite. He has a great 

sense of humor. He has demonstrated the ability to turn things around, 

especially in regard to attendance, but more importantly has been open to seeing 

things with a different perspective. [M.P.] is ready to attend Hall part time next 

year.” Id. at 432. However, the IEP also noted that M.P. “can be inappropriate 


                                         17
with his comments at times. He is very concrete in his thinking and does not 

always pick up on social cues. He has connected with peers here, but sometimes 

makes inappropriate comments to be humorous and try to fit in.” Id.  


          At the time, M.P. had close to a 3.0 GPA, consisting of mostly “As” and 

“Bs.” The PPT noted that M.P. had “mastered most of [his] academic and social 

and behavioral goals/objectives,” and that his “attendance has improved 

significantly since entering [STRIVE].” Id. at 428. The PPT planned a split 

schedule for M.P. during his senior year, where he would begin each day with 

classes at Hall and then return to STRIVE in the afternoon for lunch, more 

classes, and group counseling. The District was to provide transportation. The 

PPT decided that M.P. did not require programming during the summer 

between his junior and senior years. While the parents attended the May 22 

meeting, the IEP developed at the meeting was not sent to them until November 

2013.  


          M.P. had difficulty transitioning back to Hall for his senior year. M.P. had 

several unexcused or unverified absences in September and October 2013. On 

October 22, 2013, M.P. got upset when a guidance counselor questioned him 

about skipping class, and he threatened to leave the school and not return. M.P. 


                                            18
ultimately agreed to walk to STRIVE and meet with Mr. Davis, the principal, and 

Mr. Volpe, his teacher, who were able to “de‐escalate [M.P.’s] behavior.” Id. at 

443.  


         In light of these issues, the PPT met on October 28, 2013 to reassess M.P.’s 

IEP. M.P. expressed a desire to return to STRIVE full time, which the PPT 

recommended, and the IEP was amended to implement this recommendation. 

The October 28 IEP also noted M.P.’s interest in starting his own landscaping 

business and attending community college. The IEP included goals and 

objectives keyed toward finding and maintaining employment that would match 

M.P.’s vocational strengths and weaknesses.  


         On November 26, 2013, after M.P. had returned to STRIVE full time, the 

parents e‐mailed several STRIVE staff members and said that they realized “that 

Strive is not the ideal environment for [M.P.,] but[] it has assisted him in many 

ways and for that we are grateful.” Supp. App. of Def.‐Appellee (“Supp. App.”) 

20. The parents told the staff members that “[i]t has been a huge relief to [M.P.] to 

be back [in] an environment where he feels more comfortable.” Id.  


         On December 13, 2013, M.P. was suspended from STRIVE for three days 

and arrested for punching a fellow male student in defense of a female student. 

                                           19
M.P. returned to STRIVE six days later. M.P. apologized, and the STRIVE staff 

“didn’t deem [him] to be any kind of threat to the kid.” Supp. App. 404. Mr. 

Davis testified that this was the only time M.P. had ever acted out physically at 

STRIVE. Id. at 405. 


      The PPT met on February 4, 2014 to discuss changes to M.P.’s IEP and 

M.P.’s transition for the 2014‐2015 school year. The parents’ attorney attended 

the meeting, and the parents excused the presence of a regular education teacher 

from Hall. M.P. appeared to rebound from the December 13 episode, and at the 

meeting he had a 98% on STRIVE’s behavioral intervention system. The PPT also 

noted that M.P. was an “excellent participant in group problem‐solving.” A.A. 

451. In response to an inquiry by the parents’ attorney about vocational training, 

the Transition Coordinator reported that M.P. had accessed “CAVE”5 to practice 

job applications, resume and cover letter writing, and career research, and had 

taken multiple trips to community colleges.  




5 CAVE is the Career and Vocational Education class, which “allow[s] [students] 
to apply for jobs, take on supervised, part‐time work, engage with guest speakers 
about different careers, and develop a list of goal career options.” Mr. & Mrs. P., 
2016 WL 5660389, at *12 n.7. 

                                        20
       At the meeting, the District made a detailed recommendation for M.P.’s 

IEP for the remainder of his senior year, which included academic classes, 

counseling, public transportation training, one‐on‐one training with a job coach, 

vocational training and a list of potential job sites, daily monitoring by a job 

coach, after‐school tutoring with a special education teacher, and continued 

participation in athletics and extracurricular activities at Hall, where M.P. had 

participated in the wrestling team since his junior year. For the summer after 

M.P.’s senior year and the following school year, the District’s recommendations 

included counseling, continued public transportation training, part‐ or full‐time 

employment at a job site with the support of a job coach, bi‐weekly meetings 

with the Transition Coordinator, self‐ and third‐party assessments, and afternoon 

tutoring with a special education teacher.  


      The parents rejected the District’s recommendations and instead requested 

an out‐of‐district placement at Options, a comprehensive vocational training 

program, for the remainder of the school year, as well as two years of 

compensatory education at Options.6 The District declined the parents’ request 



6 Options is a private special education program in Hartford, Connecticut. Staff 
members at Options work one‐on‐one with students at job sites in the 
community or at a community college. Academic needs are addressed in a 
                                          21
because it believed it could provide M.P. with a FAPE through its recommended 

program.  


       On March 24, 2014, the parents requested a Special Education Due Process 

Hearing. See 20 U.S.C. § 1415(f).  


       On May 22, 2014, M.P. was hospitalized for about one week after he 

walked out of his house with a kitchen knife and made homicidal statements 

toward his former psychiatrist. The psychiatric intake evaluation noted that M.P. 

denied suicidal ideation and had not displayed any aggressive behavior since 

arriving at the hospital, other than his statements about hurting his former 

psychiatrist.  


       The PPT met again on June 2, 2014, for an annual review. The PPT 

determined that M.P. had met the course requirements for graduation. At the 

meeting, the District modified its previous recommendation and proposed that 

M.P. join a post‐secondary program called ACHIEVE. The school‐based aspect of 

ACHIEVE is located in the same building as STRIVE. Progress at ACHIEVE is 

tracked through individualized Community Based Situational Assessments and 



one‐on‐one setting, rather than a setting with multiple students, and Options 
provides private transportation in its own vehicles.  

                                        22
Skills Assessments. At ACHIEVE, M.P. would work three‐to‐four days per week 

at a work site in the community, have the opportunity to attend community 

college in the second semester, receive individual and group counseling, and 

have a one‐on‐one job coach. The District also recommended that M.P. join a 

program during the summer of 2014 that included half‐day work experiences 

with a one‐on‐one job coach four‐to‐five days per week. The Hearing Officer 

found that, while transportation was to be provided for these programs, “the 

specific nature of the transportation was not identified, nor was it clear whether 

transportation [was] to be provided only to and from the program or also within 

the program day.” Special App. 10.  


      The parents rejected the District’s recommendation and renewed their 

request for two years of compensatory education at Options. The District again 

declined the parents’ request.   


      In June 2014, M.P. graduated from STRIVE. That same day, Mrs. P. and 

M.P. spoke briefly with a paraprofessional at ACHIEVE and looked into an 

ACHIEVE classroom. However, M.P. did not participate in ACHIEVE’s 

orientation program.  




                                        23
      The Special Education Due Process Hearing requested by the parents on 

March 24, 2014 convened over seven non‐consecutive days between June 9, 2014 

and August 26, 2014. On October 2, 2014, the Hearing Officer issued a Final 

Decision and Order. The Hearing Officer found that the District had provided 

M.P. with a FAPE at all times between March 24, 2012 and June 2014, when M.P. 

graduated from STRIVE.7 However, the Hearing Officer concluded that the 

District’s proposed program for the summer of 2014 and the 2014‐2015 school 

year at ACHIEVE was inappropriate and required modifications “only with 

regards to the ACHIEVE program’s emphasis on public transportation training.” 

Id. at 17. The Hearing Officer directed the District to provide M.P. with 

transportation to and from ACHIEVE, as well as between ACHIEVE and job 

sites, “until such time as the PPT meets and determines that [M.P.] is fully 

acclimated to the ACHIEVE program, is ready emotionally to begin bus‐training 

and no longer needs private transportation.” Id. The Hearing Officer rejected the 




7 As discussed further below, a Due Process Hearing is limited to complaints 
about actions that the complainant knew of or should have known of within two 
years of the date that the hearing is requested. See 20 U.S.C. § 1415(f)(3)(C); 
Conn. Agencies Regs. 10‐76h‐4. Therefore, the Appellants’ claims are limited to 
events within the two‐year period preceding March 24, 2014, the day on which 
they requested the Due Process Hearing. 

                                        24
parents’ procedural arguments, concluding that while the District had committed 

certain procedural violations, none denied M.P. educational benefits or denied 

the parents a meaningful opportunity to participate in the decision‐making 

regarding M.P.’s education.   


      On November 14, 2014, the parents filed a complaint in the District Court 

for the District of Connecticut appealing the Hearing Officer’s Final Decision and 

Order in its entirety. In a September 29, 2016 Memorandum Opinion, the district 

court denied the parents’ motion for summary judgment and granted the 

District’s cross‐motion for summary judgment in full. Mr. & Mrs. P., 14‐cv‐1697, 

2016 WL 5660389, at *15 (D. Conn. Sept. 29, 2016).  


      This appeal followed. 


                                        III.  


       We engage in a “circumscribed de novo review of a district court’s grant 

of summary judgment in the IDEA context because the responsibility for 

determining whether a challenged IEP will provide a child with a FAPE rests in 

the first instance with administrative hearing and review officers.”  M.W. ex rel. 

S.W. v. N.Y.C. Dep’t of Educ., 725 F.3d 131, 138 (2d Cir. 2013) (internal quotation 

marks and brackets omitted). “Accordingly, our de novo review only seeks to 
                                         25
independently verify that the administrative record supports the district courtʹs 

determination that a student’s IEP was adequate.” Id.  


      “[F]ederal courts reviewing administrative decisions must give ‘due 

weight’ to these proceedings, mindful that the judiciary generally ‘lack[s] the 

specialized knowledge and experience necessary to resolve persistent and 

difficult questions of educational policy.’” Gagliardo, 489 F.3d at 113 

(quoting Rowley, 458 U.S. at 206, 208 (alteration in original)). Deference to the 

administrative decision is particularly appropriate when the administrative 

officer’s review has been thorough and careful, and when the court’s decision is 

based solely on the administrative record. See M.H. v. New York City Dep’t of 

Educ., 685 F.3d 217, 241 (2d Cir. 2012). While this Court “do[es] not simply 

rubber stamp administrative decisions,” Walczak, 142 F.3d at 129, review of the 

administrative decision “is by no means an invitation to the courts to substitute 

their own notions of sound educational policy for those of the school authorities 

which they review,” Rowley, 458 U.S. at 206. 


      On appeal, the parents argue that the decisions of the Hearing Officer and 

the district court should be reversed because the District committed procedural 

violations, failed to provide M.P. with a FAPE from March 24, 2012, through June 


                                         26
2014, and because the District’s proposed post‐secondary program would not 

provide M.P. with a FAPE after he graduated from high school. Our review is 

therefore two‐fold: First we must determine if the District has complied with the 

IDEA’s procedural requirements. Rowley, 458 U.S. at 206. Second, we must 

determine whether the IEPs at issue are “reasonably calculated to enable [the] 

child to make progress appropriate in light of the child’s circumstances.” Endrew 

F., 137 S. Ct. at 1001.   


                                            A. 


        The parents contend that the district court erred in upholding the Hearing 

Officer’s rejection of the majority of the parents’ procedural challenges and in 

holding that any procedural violations that did occur did not entitle the parents 

to relief.  


        A procedural violation of the IDEA entitles a plaintiff to relief only if it: “(I) 

impeded the child’s right to a [FAPE]; (II) significantly impeded the parents’ 

opportunity to participate in the decisionmaking process regarding the provision 

of a [FAPE] to the parents’ child; or (III) caused a deprivation of educational 

benefits.” 20 U.S.C. § 1415(f)(3)(E)(ii); see A.M. v. N.Y.C. Dep’t of Educ., 845 F.3d 

523, 535 (2d Cir. 2017). “That is, parents must articulate how a procedural 

                                            27
violation resulted in the IEPʹs substantive inadequacy or affected the 

decision‐making process.” M.W., 725 F.3d at 139. However, “[m]ultiple 

procedural violations may cumulatively result in the denial of a FAPE even if the 

violations considered individually do not.” R.E. v. N.Y.C. Dep’t of Educ., 694 

F.3d 167, 190 (2d Cir. 2012).  


      In this case, the parents argue that the District committed the following 

procedural violations: (i) waiting too long to identify M.P. as eligible for special 

education; (ii) conducting an inadequate evaluation of M.P.; (iii) providing 

insufficient homebound tutoring during M.P.’s sophomore year of high school; 

(iv) failing to consider the evaluation from the parents’ private psychiatrist; (v) 

providing inaccurate IEPs; (vi) failing to have a regular attendance teacher from 

Hall at the May 22, 2013 PPT meeting; (vii) failing to provide the parents with the 

IEP from the May 22, 2013 PPT meeting until six months after the PPT meeting; 

and (viii) failing to disclose the specific qualifications of the paraprofessionals 

who would be working with M.P. at ACHIEVE. 


       The Hearing Officer concluded that the District identified M.P. as a 

student eligible for special education with sufficient expedition, and that the 

District provided appropriate evaluations and transition planning. While the 


                                          28
Hearing Officer found that the District drafted inaccurate and incomplete IEP 

documents and provided inconsistent programming, the Hearing Officer 

concluded that “neither of these violations operated to deny [M.P.] an 

educational benefit or deny Parents a meaningful opportunity to participate.” 

Special App. 17. The district court differed from the Hearing Officer’s 

conclusions only in that it found that the District’s delay in providing the parents 

with the May 22, 2013 IEP was a procedural violation and found that the 

District’s failure to provide the qualifications of the paraprofessionals that would 

be working with M.P. also may have been a procedural violation.8 Mr. & Mrs. P., 

2016 WL 5660389, at *10. However, the district court concluded with respect to 

both violations that they did not deny M.P. educational benefits or a FAPE or 

deny the parents a meaningful opportunity to participate in the decision‐making 

process. Id.  




8 The district court found that failing to provide the paraprofessionals’ 
qualifications did “not require reversal,” and that “[e]ven if the Board 
wrongfully withheld information about the paraprofessionals’ qualifications, 
doing so is not symptomatic that ACHIEVE was not a substantively appropriate 
program.” Mr. & Mrs. P., 2016 WL 5660389, at *10. 

                                         29
                                          i. 


      The parents argue that the District violated the “Child Find” obligation 

under the IDEA by failing to identify M.P. promptly as eligible for special 

education.  


      The “Child Find” obligation requires each State to have policies and 

procedures to ensure that all children with disabilities are identified and 

evaluated for special education and related services. 34 C.F.R. 

§ 300.111(a)(1)(i)‐(ii). The obligation extends to all children suspected of having a 

disability requiring special education, “even though they are advancing from 

grade to grade.” Id. § 300.111(c)(1). However, “Child Find does not demand that 

schools conduct a formal evaluation of every struggling student.” D.K. v. 

Abington Sch. Dist., 696 F.3d 233, 249 (3d Cir. 2012) (citing J.S. v. Scarsdale Union 

Free Sch. Dist., 826 F. Supp. 2d 635, 663 (S.D.N.Y. 2011); A.P. ex rel. Powers v. 

Woodstock Bd. of Educ., 572 F. Supp. 2d 221, 226 (D. Conn. 2008)).  


      A State’s duty to evaluate a student can be triggered by a request by the 

student’s parents, the school district, or others. 20 U.S.C. § 1414(a)(1)(B). Once 

such a request has been made, the IDEA requires the State to conduct an initial 

evaluation of the student “within 60 days of receiving parental consent for the 

                                          30
evaluation” or within the timeframe established by the State if the State has 

established its own timeframe. See 20 U.S.C. § 1414(a)(1)(C)(i)(I); 34 C.F.R. 

§ 300.301(c)(1)(i)‐(ii). Connecticut regulations require that “[s]pecial education 

and related services shall be provided as soon as possible after the planning and 

placement team meeting held to review, revise or develop the childʹs 

individualized education program” and, in any event, an IEP shall be 

implemented within 45 school days of “referral or notice, exclusive of the time 

required to obtain parental consent.” Conn. Agencies Regs.  10‐76d‐13(a)(1), 

10‐76a‐1(5) (“‘Days’ means school days unless otherwise specified.”). 


      In accord with other Courts of Appeals, we consider a violation of the 

Child Find obligation a procedural violation of the IDEA. See D.K., 696 F.3d at 

249; D.A. ex rel. Latasha A. v. Houston Indep. Sch. Dist., 629 F.3d 450, 453 (5th 

Cir. 2010); Bd. of Educ. of Fayette Cty. v. L.M., 478 F.3d 307, 313 (6th Cir. 2007); 

see also Handberry v. Thompson, 446 F.3d 335, 347 (2d Cir. 2006) (observing that 

the “Child Find provisions of the IDEA” require States to adopt certain “policies 

and procedures” (internal quotation marks omitted)).  


      To hold a school district liable for failing to identify a student who should 

be evaluated for purposes of receiving special education, a “claimant must show 


                                          31
that school officials overlooked clear signs of disability and were negligent in 

failing to order testing, or that there was no rational justification for not deciding 

to evaluate.” L.M., 478 F.3d at 313 (internal quotation marks omitted); see J.S., 

826 F. Supp. 2d at 661; Reg’l Sch. Dist. No. 9 Bd. of Educ. v. Mr. & Mrs. M., No. 

07‐cv‐1484, 2009 WL 2514064, at *11 (D. Conn. Aug. 7, 2009). A school district 

must begin the evaluation process within a reasonable time after the district is on 

notice of a likely disability. See Dallas Indep. Sch. Dist. v. Woody, 865 F.3d 303, 

320 (5th Cir. 2017) (“School districts must seek to evaluate students with 

suspected disabilities within a reasonable time after the school district is on 

notice of facts or behavior likely to indicate a disability.”); D.K., 696 F.3d at 250 

(“We have inferred a requirement that schools identify disabled children within 

a reasonable time after school officials are on notice of behavior that is likely to 

indicate a disability.” (internal quotation marks and brackets omitted)).  


      The district court correctly concluded that, because the parents requested a 

Due Process Hearing on March 24, 2014, and because of the two‐year limitations 

period for IDEA claims, “[e]vents preceding March 24, 2012 are untimely but 

may provide evidence of a child‐find violation from March 24, 2012 through June 

11, 2012, when [M.P] was deemed eligible for special education.” Mr. & Mrs. P., 


                                          32
2016 WL 5660389, at *7; 20 U.S.C. § 1415(f)(3)(C); Conn. Agencies Regs. 

10‐76h‐4(a), (b).  


       The parents first referred M.P. for special education in March 2012. A PPT 

meeting was convened on March 12, 2012 to consider the parents’ referral and 

determine M.P.’s eligibility for special education. During that PPT meeting, 

school officials acknowledged that M.P. was experiencing severe anxiety, but the 

parents reported that M.P.’s medications were beginning to help. Because M.P. 

had not been experiencing problems “over a long period of time,” the school 

officials determined that M.P. did not then meet the criteria for the disability of 

emotional disturbance. A.A. 345. The district court found that this decision was 

reasonable, concluding that “[t]he Board’s decision to continue monitoring [M.P.] 

from March 24 until April 23 to determine whether [M.P.’s] condition was long 

lasting as required for special education eligibility, and then to initiate the 

evaluation process, was supported by a preponderance of the evidence.” Mr. & 

Mrs. P., 2016 WL 5660389, at *8. We agree.  


       The determination by the Board to continue monitoring M.P. was 

reasonable because, under the IDEA, “Emotional disturbance means a condition 

exhibiting [certain] characteristics over a long period of time and to a marked 


                                          33
degree that adversely affects a childʹs educational performance.” 34 C.F.R. 

§ 300.8(c)(4)(i). As of the March 12 meeting, M.P. had only recently stopped 

attending Hall and begun homebound tutoring. The District had no new 

evidence suggesting that M.P. had a disability of emotional disturbance, and the 

District continued to provide homebound tutoring for M.P. as part of its Section 

504 accommodations. It was reasonable for the PPT to proceed deliberately when 

weighing whether a tenth grader, who had previously done well in school, 

should be enrolled in special education. This caution was reinforced by the 

parents’ own reluctance to give the District access to M.P.’s psychiatric records.  


      When the PPT reconvened on April 23, 2012, M.P. had just been 

hospitalized a second time for emotional issues. This hospitalization ‐‐ M.P.’s 

second since he began having problems in December ‐‐ created a reasonable 

suspicion that M.P. might require special education, and the PPT began the 

initial evaluation. Although the parents were withholding a release for M.P.’s 

psychiatric records “until they ha[d] a better understanding of what is going on 

with [M.P.,]” the PPT recommended a psychiatric consultation with the District’s 

psychiatrist. A.A. 348. Within three weeks, M.P. had met with the District’s 

psychologist and psychiatrist. The PPT met to review the reports from the 


                                         34
psychologist and psychiatrist on May 17, 2012 and continued M.P.’s homebound 

tutoring.9 At its meeting on June 11, the PPT found M.P. eligible for special 

education.  


      In sum, the District initiated an evaluation of M.P. at the April 23 meeting 

and recommended M.P. for special education by June 11, about a month and a 

half later. Once the District’s psychologist recommended the District “explore the 

possibility of a special education mandation under the category of Emotional 

Disturbance,” A.A. 352, and the District’s psychiatrist suggested STRIVE as an 

option, the PPT held one more meeting on May 17 “to review recommendations 

from the psychiatric consult and determine the correct placement for the 


9 The parents argue that the District violated Connecticut’s requirement that an 
IEP be implemented within 45 school days of “referral or notice.” See Conn. 
Agencies Regs.  10‐76d‐13(a)(1). However, where a student is receiving 
“alternative procedures and programs in general education” as M.P. was 
following the Section 504 meeting in January 2012, Connecticut regulations only 
require a school to accept the parents’ referral and meet “to consider the referral 
to determine if an evaluation of the child is appropriate.” Conn. Agencies Regs. 
10‐76d‐7(b). School officials convened a meeting on March 12, 2012 to review the 
parents’ referral to determine M.P.’s eligibility for special education, in 
compliance with Connecticut regulations. Because school officials determined 
that special education was not appropriate for M.P. at that time, and because 
IEPs are only used for students with a disability, see Conn. Agencies Regs. 
10‐76a‐1(10), there was no requirement that the school implement an IEP within 
45 school days of the parents’ referral.    
 

                                         35
remainder of this year,” id. at 357. At that point, the school had still not received 

any private evaluations of M.P. Three weeks later, at the June 11 meeting, the 

PPT determined that M.P. was eligible for special education. The District acted 

reasonably: it provided M.P. with immediate support and accommodations 

when he began having trouble in December; it ordered a psychological 

evaluation and psychiatric consult when M.P.’s trouble persisted; and it found 

M.P. eligible for special education a month after the evaluation and consult were 

complete. All told, three months ‐‐ during which time there were three PPT 

meetings, a psychological evaluation, and a psychiatric consult ‐‐ intervened 

between the time the parents initially referred M.P. for special education and the 

meeting where the district found M.P. eligible. We therefore agree with the 

district court that the District acted with sufficient expedition once it had a 

reasonable suspicion that M.P. might require special education. See D.K., 696 

F.3d at 250‐51 & n.6 (holding that the “mere procedural noncompliance” the 

school district exhibited by failing to evaluate the student within sixty days of 

receiving permission from the parents did not amount to an “unwarranted 




                                          36
delay” or entitle the student to compensatory education).10 The District did not 

violate its Child Find obligation. 


                                         ii. 


      The parents also argue that the District failed to conduct a sufficiently 

thorough evaluation of M.P. once the District suspected M.P. might have a 

disability. The district court rejected this argument, upholding the Hearing 

Officer’s determination that, given that M.P.’s suspected disability was emotional 

disturbance, the psychological evaluation and psychiatric consultation the 

District conducted were sufficiently thorough. We agree.  


      The parents argue that the District’s evaluation was insufficiently 

thorough because it overlooked M.P.’s diagnosis of Asperger’s Syndrome and his 

demonstrated weakness in writing. The IDEA required the District to assess M.P. 



10 The parents requested special education services in March 2012, and the PPT 
found that M.P. qualified for special education at its June 11, 2012 meeting. While 
more than sixty days elapsed between the date of the parents’ request and the 
date of the determination, the time prior to April 23, 2012 was properly excluded 
because the PPT had reasonably concluded at its March 12, 2012 meeting that 
M.P. was not eligible for special education at that time. In any event, there is no 
showing that any procedural violation occasioned by the failure to find M.P. 
eligible for special education about thirty days earlier constituted the denial of a 
FAPE, particularly in view of the fact that the District continued to provide M.P. 
with Section 504 accommodations, including homebound tutoring. 

                                         37
in all areas related to his suspected disability. See 34 C.F.R. § 300.304(c)(4). The 

parents requested that the PPT find M.P. eligible for special education based on 

his emotional disability. At its April 23 meeting, the PPT was faced with 

evidence of psychiatric hospitalization and aggressive ideation, leading the PPT 

reasonably to seek to evaluate M.P.’s emotional issues. Academics were not a 

concern and therefore cognitive testing was not requested. But the PPT directed a 

thorough psychological examination, which included behavioral testing and a 

psychiatric consultation. The PPT ultimately concluded that M.P. was eligible for 

special education based on the primary disability category of emotional 

disturbance.11 The district court reasonably concluded that the “[t]he Hearing 

Officerʹs determination that the PPTʹs assessment was sufficiently thorough is 

supported by a preponderance of the evidence.” Mr. & Mrs. P., 2016 WL 5660389, 

at *8.  



  Dr. Black concluded in his psychiatric consultation for the District that M.P. 
11

probably met the DSM IV Axis I criteria for Asperger’s Disorder. The DSM V 
provides that Autism Spectrum Disorder encompasses disorders previously 
referred to by other disorder names, including Asperger’s Disorder. The IDEA 
regulations do not contain a separate category for Asperger’s Disorder but do 
contain categories of disabilities for Autism and emotional disturbance.  
The IDEA regulations provide that “Autism does not apply if a childʹs 
educational performance is adversely affected primarily because the child has an 
emotional disturbance . . . .” 34 C.F.R. § 300.8(c)(1)(ii). 

                                          38
      While the parents contend that M.P. had a demonstrated weakness in 

writing, assessments of M.P. contemporaneous with his evaluation for special 

education determined that he was “[s]trong academically,” A.A. 363, and the 

parents’ private psychologist determined that M.P. had average writing skills. 

Moreover, the parents cannot point to any negative impact the District’s 

evaluations had on M.P.’s education. M.P. scored in the “Goal” range for writing 

on the state‐wide CAPT during his junior year at STRIVE, and M.P.’s special 

education teachers testified about his improvement in writing and the specific 

strategies they used to help M.P. improve his writing. The District conducted an 

adequate evaluation of M.P., and M.P.’s education was not adversely affected by 

the evaluation. 


                                       iii. 


      The parents also argue that the District committed a procedural violation 

by providing M.P. with insufficient homebound tutoring. The Hearing Officer 

agreed because the homebound tutoring provided to M.P. during the second 

semester of his sophomore year was “inconsistent in terms of duration of 

sessions and number of sessions per week.” Special App. 15. However, the 

Hearing Officer determined that M.P. was not denied any educational benefits, 


                                       39
nor were the parents denied the opportunity to participate in the 

decision‐making process, by these inconsistencies. The district court found that 

the Hearing Officer’s conclusion was supported by a preponderance of the 

evidence. Mr. & Mrs. P., 2016 WL 5660389, at *11. We agree. While the record 

suggests that the District fell behind on M.P.’s tutoring, the District provided 

compensatory tutoring hours to make up for missed time, which allowed M.P. to 

meet the requirements to advance from the tenth grade. The District’s violation 

did not adversely affect M.P.’s education or hinder the parents’ opportunity to 

participate in the decision‐making process.  


                                         iv. 


      The parents also allege that the District committed a procedural violation 

by failing to consider the report of the parents’ private neuropsychologist, Dr. 

Isenberg, at the September 20, 2013 PPT meeting. That meeting was convened “to 

review a [neuropsychological] evaluation administered by Dr. Isenberg,” 

although it is not clear from the meeting minutes what, if any, substantive 

discussion was devoted to the report. A.A. 408.  


      While the IDEA required the District to consider this neuropsychological 

report, the District was not required to implement Dr. Isenberg’s suggestions. See 

                                         40
34 C.F.R. § 300.502(c)(1). In the context of both the IDEA and Connecticut’s 

implementing regulations, this Court has previously noted “that the regulatory 

requirement for an [independent evaluation] to be ‘considered’ by a public 

agency does not mandate ‘that there be substantive discussion’ of the 

[independent evaluation].” T.S. v. Bd. of Educ., 10 F.3d 87, 90 (2d Cir. 1993) (per 

curiam) (quoting G.D. v. Westmoreland Sch. Dist., 930 F.2d 942, 947 (1st Cir. 

1991)). In any event, the Special Education Supervisor at STRIVE testified that he 

reviewed the independent educational evaluation (“IEE”), attended the PPT 

meeting, and commented on the IEE during the PPT meeting. Based on such 

facts, the IEE was adequately “considered” in accordance with the IDEA and 

Connecticut regulations. See id. (noting that “an IEE had been adequately 

‘considered’ when it was read by the public school’s director of special 

education” (citing Evans v. District No. 17, 841 F.2d 824, 830 (8th Cir. 1988))). The 

District thus did not commit a procedural violation relating to Dr. Isenberg’s 

report. 


                                         v. 


      The Hearing Officer found that the District committed a procedural 

violation by drafting inaccurate and incomplete IEPs but concluded that this did 


                                         41
not cause a detriment to M.P.’s educational progress or interfere with meaningful 

participation by his parents. The district court deferred to the Hearing Officer’s 

determinations. Mr. & Mrs. P., 2016 WL 5660389, at *10. The parents point to 

nothing in the record to overcome the deference we give to well‐reasoned 

administrative findings, such as those in this case. Walczak, 142 F.3d at 129 

(“Deference is particularly appropriate when, as here, the state hearing officersʹ 

review has been thorough and careful.”). Moreover, the parents fail to explain 

the impact of any inaccuracies on their ability to participate meaningfully in the 

IEP process or on M.P.’s educational benefits or right to a FAPE. R.E., 694 F.3d at 

190 (procedural violations result in a violation of the IDEA only “if they impeded 

the child’s right to a [FAPE], significantly impeded the parents’ opportunity to 

participate in the decisionmaking process, or caused a deprivation of educational 

benefits.” (internal quotation marks omitted)). As a result, we find no basis upon 

which to reverse the Hearing Officer’s conclusions. See Walczak, 142 F.3d at 

129‐30.   


                                         vi. 


       The parents argue that the absence of a regular education teacher from 

Hall at the May 22, 2013 PPT meeting was a procedural violation. The IDEA 


                                         42
requires that the PPT include a regular education teacher, and the regular 

education teacher must attend PPT meetings unless excused by the consent of the 

parents. 20 U.S.C. §§ 1414(d)(1)(B), (d)(4)(B). No regular education teacher 

attended the May 22, 2013 meeting. Among the eight attendees were M.P.’s 

guidance counselor from Hall, his special education teacher from STRIVE, two 

other STRIVE staff members, and a social worker.  


      The mere absence of a regular education teacher at any given IEP meeting 

is not a per se procedural violation. The relevant inquiry with regard to this 

claim is whether M.P.’s regular education teacher attended the IEP meetings “to 

the extent appropriate.” See 20 U.S.C. § 1414(d)(3)(C). At the time of the May 22, 

2013 meeting, M.P. had not attended Hall in nearly a year and a half, and had 

been enrolled at STRIVE for almost a full year. The parents point to nothing 

suggesting that, had a Hall teacher been present, the teacher could have 

provided meaningful input into the development of the IEP for M.P. In fact, at 

the PPT meeting on February 4, 2014, the parents excused the presence of a 

regular education teacher. The absence of a regular education teacher at the May 

22, 2013 PPT meeting did not rise to the level of a procedural violation of the 

IDEA.  


                                         43
                                         vii. 


      The parents also contend that the District’s failure to provide the parents 

with a copy of the IEP developed at the May 22, 2013 meeting for six months, 

which the Hearing Officer and the district court agreed was a procedural 

violation by the District, denied them a meaningful opportunity to participate 

and denied M.P. a FAPE. The district court observed that the parents had 

attended every PPT meeting and did not allege that they were unaware of any 

programming selected for M.P., and the violation therefore was not substantive. 

Mr. & Mrs. P., 2016 WL 5660389, at *10. We agree with the district court that the 

parents have not shown how this procedural violation impeded M.P.’s 

education.  


      The parents also contend that the failure to provide them with the IEP 

developed at the May 22, 2013 meeting in a timely fashion amounted to a denial 

of their opportunity to participate in the decision‐making process. The parents 

assert that an e‐mail Mrs. P. sent to school officials on October 17, 2013 

expressing “concern that [M.P.] may not be receiving support during his time at 

Hall[,]” shows that the parents thought M.P. was receiving support that he was 

not receiving while transitioning back to Hall. A.A. 566‐67. However, Mrs. P. 


                                         44
testified that she agreed with the outcome of the May 22, 2013 meeting, and that 

“[a]t that point, I felt that [M.P.] was stable enough to try to transition back for a 

partial day.” Supp. App. 161. Mrs. P. also testified that the determination of 

which classes M.P. would take at Hall occurred at the meeting, that she steered 

the team away from a class she felt would be too stressful for M.P., and that the 

team agreed and altered M.P.’s schedule based on her input. Thus, the record 

supports the conclusions of the Hearing Officer and the district court that the 

District’s procedural violation did not have a detrimental effect on M.P.’s 

education or deny the parents an opportunity to participate in the 

decision‐making process. See R.E., 694 F.3d at 190 (noting standard required for 

procedural violations to rise to the level of denying a FAPE). 


                                         viii. 


      The parents also contend that the District failed to provide the 

qualifications of the paraprofessionals who would work with M.P. at ACHIEVE 

and that this was a procedural violation, which denied M.P. a FAPE and denied 

the parents an opportunity to participate in the decision‐making process. The 

parents cite no authority for the proposition that the District was required to 

provide them with the specific qualifications of the paraprofessionals at a 


                                          45
proposed post‐secondary program. This Court has previously observed that a 

school district cannot establish a FAPE based on the reasoning that a “specific 

teacher would have been assigned” because the district “cannot guarantee that a 

particular teacher or aide will not quit or become otherwise unavailable for the 

upcoming school year.” R.E., 694 F.3d at 187. The same analysis applies when 

challenging the school district’s proposed program: Rather than focusing on the 

qualifications of the paraprofessionals expected to staff the program, “[t]he 

appropriate inquiry is into the nature of the program actually offered in the 

written plan.” Id. (emphasis added). Although M.P. declined to attend 

ACHIEVE’s orientation, Mrs. P. toured the ACHIEVE facility with Ms. Pettinelli, 

ACHIEVE’s coordinator. Mr. & Mrs. P., 2016 WL 5660389, at *12. Ms. Pettinelli 

attended the June 2, 2014 PPT meeting, explained the ACHIEVE program to the 

parents, and answered questions from the parents’ attorney. The parents rejected 

ACHIEVE and the summer transition program proposed by the District at the 

same meeting, and there is thus nothing to indicate that the District’s failure to 

provide the specific qualifications of the paraprofessionals impacted the parents’ 

decision.   




                                         46
       Moreover, the record supports the district court’s conclusion that 

withholding information regarding the paraprofessionals at ACHIEVE “is not 

symptomatic that ACHIEVE was not a substantively appropriate program.” Mr. 

& Mrs. P., 2016 WL 5660389, at *10. Ms. Pettinelli testified that one of the 

paraprofessionals at ACHIEVE had been with the program for 14 years and 

another for eight years, that some paraprofessionals had 25 years’ experience in 

post‐secondary programs in West Hartford, and that she had personally worked 

with several students with similar Autism/psychosis diagnoses as M.P.  


       The parents’ contention that the District’s failure to provide specific details 

about ACHIEVE’s staff beyond those conveyed by Ms. Pettinelli and available at 

the orientation is without merit, and the District did not commit a procedural 

violation on this basis.     


                                          ix.  


       We also agree with the district court and the Hearing Officer that the 

District’s procedural violations did not impede M.P.’s right to a FAPE, hinder the 

parents’ opportunity to participate in the decision‐making process, or otherwise 

deprive M.P. of education benefits, even when considered cumulatively. See R.E., 

694 F.3d at 190; 20 U.S.C. § 1415(f)(3)(E)(ii). The District violated the procedural 

                                          47
requirements of the IDEA by providing inconsistent tutoring in the summer 

before M.P. enrolled at STRIVE, by creating inaccurate and/or incomplete IEPs, 

and by failing to provide the parents with a timely copy of the May 22, 2013 IEP. 

However, “none of [these procedural violations] affected the substance of [M.P.’s 

program, so] this is not the rare case where the violations, when taken together,” 

resulted in a denial of a FAPE. A.M., 845 F.3d at 541. 


                                         B.  


      The parents also challenge the substantive adequacy of the programs that 

the District provided to M.P., beginning with the homebound tutoring and 

accommodations made during the second semester of M.P.’s sophomore year at 

Hall in 2012, through the District’s proposed post‐secondary program for the 

2014‐2015 school year at ACHIEVE. The Hearing Officer found that each 

program provided or proposed by the District, with the exception of the 

transportation proposed for M.P. at ACHIEVE, provided M.P. with a FAPE. The 

district court examined each of these findings and sustained the Hearing 

Officer’s determinations. Mr. & Mrs. P., 2016 WL 5660389, at *10‐14.  


      We agree with the district court that the record supports the substantive 

adequacy of the education programs provided to M.P. through his senior year 

                                         48
and offered to him thereafter. However, it is necessary to clarify the standard for 

evaluating the substantive adequacy of an education program under the IDEA in 

light of the Supreme Court’s recent decision in Endrew F.  


      The district court described the standard for reviewing a substantive 

challenge under the IDEA as follows:  

      To  establish  a  violation  of  the  IDEAʹs  substantive  requirements,  a 
      party must show that the revised “individualized education program 
      developed  through  the  Actʹs  procedures”  was  not  “reasonably 
      calculated  to  enable  the  child  to  receive  educational  benefits.”  See 
      Rowley, 458 U.S. at 206‐207. In reviewing this claim, the Court must 
      keep in mind that a district is not required to furnish “every special 
      service  necessary  to  maximize  each  handicapped  child’s  potential.” 
      Id. at 207; [Cerra v. Pawling Cent. Sch. Dist., 427 F.3d 186, 196 (2d Cir. 
      2005)]. “Instead, the IDEA is satisfied if the school district ‘provides 
      an IEP that is likely to produce progress, not regression,’ and if the 
      IEP affords the student with an opportunity greater than mere ‘trivial 
      advancement.’” [A.S. v. Trumbull Bd. of Educ., 414 F. Supp. 2d 152, 
      173 (D. Conn. 2006)]. 

Mr. & Mrs. P., 2016 WL 5660389, at *11. 


      In Endrew F., decided approximately six months after the district court’s 

decision in this case, the Supreme Court rejected the contention that the IDEA’s 

substantive requirements were met where the student had received an 

“educational benefit that is merely . . . more than de minimis.” Endrew F., 137 S. 

Ct. at 997 (quoting Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. Re‐1, 798 


                                           49
F.3d 1329, 1338 (10th Cir. 2015) (brackets omitted)). The Supreme Court reasoned 

that “[i]t cannot be the case that the [IDEA] typically aims for grade‐level 

advancement for children with disabilities who can be educated in the regular 

classroom, but is satisfied with barely more than de minimis progress for those 

who cannot.” Id. at 1000–01. Rather, the Supreme Court held that “[t]he IDEA 

demands more. It requires an educational program reasonably calculated to 

enable a child to make progress appropriate in light of the child’s 

circumstances.” Id. at 1001 (emphasis added).  


       Prior decisions of this Court are consistent with the Supreme Court’s 

decision in Endrew F. Hence, this Court has emphasized that the substantive 

adequacy of an IEP is focused on whether an IEP was “reasonably calculated to 

enable the child to receive educational benefits” and “likely to produce progress, 

not regression.” A.M. 845 F.3d at 541. In Walczak, this Court explained that, 

while the “IDEA does not itself articulate any specific level of educational 

benefits that must be provided through an IEP,” “the door of public education 

must be opened for a disabled child in a ‘meaningful’ way. This is not done if an 

IEP affords the opportunity for only trivial advancement.” 142 F.3d at 130 

(quoting Rowley, 458 U.S. at 192 (internal quotation marks and citations 


                                         50
omitted)). Merely crossing the threshold of “trivial advancement” does not 

satisfy the IDEA, as the Walczak court and the Supreme Court have explained.12  


      We affirm the judgment of the district court because the record indicates 

that the District provided M.P. with a meaningful educational program that was 

reasonably calculated to enable M.P. to make progress appropriate in light of his 

circumstances. Endrew F., 137 S. Ct. at 1001. After M.P.’s first hospitalization, the 

District made several accommodations: allowing M.P.’s teachers to give a “P” for 

low grades, having no penalty for late work, and providing staff and a resource 

study hall to help M.P. handle his coursework. When M.P.’s problems persisted 


12 This Court’s decision in Cerra does not stand for the proposition that the IDEA 
is satisfied with any progress above the floor of “trivial advancement,” and it 
should not be cited for that proposition. In Cerra, this Court stated that “a school 
district fulfills its substantive obligations under the IDEA if it provides an IEP 
that is ‘likely to produce progress, not regression,’ and if the IEP affords the 
student with an opportunity greater than mere ‘trivial advancement.’” 427 F.3d 
at 195 (quoting Walczak, 142 F.3d at 130). However, in Cerra the State Review 
Officer found that the student had made meaningful ‐‐ not simply more than 
trivial or de minimis ‐‐ progress when she took advantage of the services offered 
to her, based on her passing grades, progress reports, teacher testimony, and 
formal evaluations. Id. at 195‐96. Likewise, in Walczak, cited by Cerra for this 
statement, this Court observed that the student’s “objective academic 
achievements are uncontradicted and certainly not ‘trivial.’ In fact, they are 
impressive when considered in light of the significant social problems that 
impeded [the student’s] academic progress . . . .” Walczak, 142 F.3d at 131. Thus, 
Cerra should not be read or cited for the proposition that anything more than 
“mere trivial advancement” is sufficient to satisfy the IDEA. 

                                         51
and manifested as a refusal to attend school, the District provided homebound 

tutoring.13 While it appears that the District initially provided too few hours of 

homebound tutoring when M.P. first began experiencing problems during his 

sophomore year (and before he was found eligible for special education), the 

District promptly recognized this and provided compensatory tutoring hours 

during the summer, which enabled M.P. to advance from the tenth grade. This 

was not an insignificant achievement for M.P., who had been failing five out of 

his seven classes when the District first met with his parents and made the initial 

accommodations earlier that year. 


      The record also demonstrates that the District provided M.P. with a FAPE 

during his junior and senior years at STRIVE. While at Hall, M.P. failed to 

complete the state‐wide CAPT. During his first year at STRIVE, M.P. not only 

completed the test, but did well, scoring Proficient in math and reading and Goal 

in science and writing. Not only did M.P. pass from grade to grade while at 



  The District has defended the adequacy of the education provided to M.P. 
13

prior to March 24, 2012, although a challenge to that educational program is 
barred by the IDEA’s statute of limitations, and M.P. was only determined to be 
eligible for special education and related services at the June 11, 2012 PPT 
meeting. The district court began its analysis of the substantive adequacy of the 
education with the homebound tutoring provided to M.P. in February 2012, and 
we therefore do the same. 

                                         52
STRIVE, he achieved mostly “As” and “Bs.” As Mrs. P. acknowledged, by the 

end of his senior year, M.P. had met all of the Hall graduation requirements and 

could have chosen to participate in Hall’s graduation. The PPT noted M.P.’s 

“continued progress academically and behaviorally” since entering STRIVE, 

including the fact that M.P. had close to a 3.0 GPA at graduation. A.A. 541. As 

the district court found, “the administrative record soundly supports the 

conclusion that STRIVE not only constituted an adequate education under IDEA, 

but that [M.P.] showed substantial academic and social improvement in the 

program.” Mr. & Mrs. P., 2016 WL 5660389, at *12.  


      Mrs. P. testified that M.P. made social, emotional, and behavioral progress 

while attending STRIVE, and that she did not believe M.P. should have attended 

Hall during at least his junior year. While the parents believed that STRIVE was 

“not the ideal environment” for M.P., the parents told STRIVE staff that STRIVE 

assisted M.P. in many ways and that when M.P. returned to STRIVE after his 

failed transition back to Hall at the beginning of his senior year, it was “a huge 

relief to [M.P.] to be back [in] an environment where he feels more comfortable.” 

Supp. App. 20. While the parents argue that STRIVE’s curriculum was too easy 

for M.P., when the PPT planned for M.P. to take chemistry at Hall during his 


                                         53
senior year, the parents objected and “said that that was just ridiculous to take a 

child from such a structured environment and put him in to a high stress class 

like that, where you do have to have a lot of organizational skills to be 

successful.” Id. at 161‐62.  


      Attending STRIVE also enabled M.P. to participate in athletics at Hall, 

where he was on the wrestling team during his junior and senior years. His 

wrestling coach described M.P. as a “valued member of the team” who “others 

looked [to] for a funny quip when times were tough or practice was hard” and 

who “progressed from a rookie wrestler to one who competed and won a varsity 

spot his senior season.” Id. at 21. The record reflects that STRIVE provided a 

structured, challenging environment that enabled M.P. to succeed and develop 

without overwhelming him. The parents, who did not object to M.P.’s placement 

in STRIVE until the second semester of his senior year, point to no alternatives 

that would have served M.P. better.  


      The parents contend that it is error to rely on M.P.’s grades as an 

indication of his progress. However, grades are an important indication of any 

student’s progress. While not “every handicapped child who is advancing from 

grade to grade . . . is automatically receiving a [FAPE],” the Supreme Court has 


                                         54
explained that, when a child is mainstreamed in a regular classroom, “the system 

itself monitors the educational progress of the child.” Endrew F., 137 S. Ct. at 999, 

1000 n.2 (quoting Rowley, 458 U.S. at 203 n.25). In that context: 


      Regular  examinations  are  administered,  grades  are  awarded,  and 
      yearly  advancement  to  higher  grade  levels  is  permitted  for  those 
      children who  attain  an  adequate  knowledge  of  the  course  material. 
      Progress through this system is what our society generally means by 
      an education. And access to an education is what the IDEA promises. 
      Accordingly, for a child fully integrated in the regular classroom, an 
      IEP  typically  should,  as  Rowley  put  it,  be  reasonably  calculated  to 
      enable the child to achieve passing marks and advance from grade to 
      grade.  

Id. at 999 (internal quotation marks and citations omitted).         While STRIVE is 

an alternative high school, not a regular education environment, “STRIVE’s 

curriculum is aligned with that of the regular education [at] West Hartford high 

schools in terms of content.” Special App. 7; see Walczak, 142 F.3d at 130 (“[T]his 

court has looked to test scores and similar objective criteria even in cases where a 

disabled child has been educated in self‐contained special education classes.”). 

One of M.P.’s teachers at STRIVE testified that “[t]he reading level was right on 

grade level. I mean, we were using the psychology book from Hall, the 

magazines, the Upfront Magazine, the online sources are all, you know, the same 

material that Hall is using. So, they’re all grade level.” Supp. App. 266. M.P. went 



                                           55
from a failing student at Hall who could not even complete the state‐wide CAPT, 

to a mostly “A” and “B” student who scored from Proficient to Goal on the same 

test a year later at STRIVE. While not dispositive, M.P.’s steady and timely 

progression through each grade and his much improved grades and test scores 

indicate that he made substantial progress at STRIVE. The record thus strongly 

supports the district court’s finding that the District provided M.P. with a FAPE 

during his junior and senior years. 


      The parents argue that ACHIEVE would not have provided M.P. with a 

FAPE and that M.P. should have been designated to attend Options instead. The 

parents spend considerable time arguing that Options is superior to ACHIEVE, 

but that is not the relevant inquiry. Rather, the relevant inquiry is whether the 

District’s proposed placement for M.P., at ACHIEVE, was “reasonably calculated 

to enable [M.P.] to make progress appropriate in light of [his] circumstances.” 

See Endrew F., 137 S. Ct. at 1001. That is because “courts lack the ‘specialized 

knowledge and experience’ necessary to resolve ‘persistent and difficult 

questions of educational policy,’” and thus “once a court determines that the 

requirements of the [IDEA] have been met, questions of methodology are for 




                                         56
resolution by the States.” Rowley, 458 U.S. at 208 (quoting San Antonio Indep. 

Sch. Dist. v. Rodriguez, 411 U.S. 1, 42 (1973)). 


      In this case, the record supports the finding that, with the modification to 

provide private transportation, ACHIEVE was reasonably calculated to allow 

M.P. to continue to make progress in light of his circumstances. The Hearing 

Officer described ACHIEVE as “strikingly similar” to Options. Special App. 14. 

The thrust of the parents’ argument is that ACHIEVE does not provide sufficient 

supervision of students at job sites or in the community, whereas Options 

provides a one‐on‐one job coach to each student. As the district court pointed 

out, the minutes from the June 2, 2014 PPT meeting specifically indicated that 

M.P. would have a one‐on‐one job coach at ACHIEVE. Moreover, STRIVE’s staff, 

who worked with M.P. on a daily basis during his two years in the program, 

testified that, other than the single altercation when he defended a female 

student, M.P. never acted out physically or threatened anyone. As STRIVE’s 

Program Coordinator put it, “[M.P.] wasn’t someone that we had to stand over, if 

you will.” Supp. App. 403. In any event, the Hearing Officer directly addressed 

the parents’ safety concerns by instructing the District to provide M.P. with 




                                          57
private transportation to and from ACHIEVE and job sites until the PPT 

determined that M.P. was emotionally ready to begin bus training. 


      The parents also contend that Ms. Pettinelli’s proposed program at 

ACHIEVE was insufficiently individualized because she did not interview M.P. 

or review his records. However, Ms. Pettinelli testified that she met with M.P.’s 

STRIVE teachers before drafting his proposed goals, and the district court found 

that the members of M.P.’s PPT, which adopted the goals in his IEP and 

recommended ACHIEVE, were “intimately involved” with his record. Mr. & 

Mrs. P., 2016 WL 5660389, at *13.  


      The record thus indicates that ACHIEVE, the District’s proposed 

post‐secondary program, was reasonably calculated to allow M.P. to make 

further progress in light of his circumstances.   


                                  CONCLUSION 

      We have considered the parents’ remaining arguments and find them to be 

without merit. For the reasons explained above, the judgment of the district court 

is AFFIRMED.   




                                          58